FILED
                            NOT FOR PUBLICATION                              JUN 23 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 10-10122

              Plaintiff - Appellant,             D.C. No. 4:08-cr-00212-DCB-
                                                 BPV-1
  v.

RICHARD G. RENZI,                                MEMORANDUM *

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                     Argued and Submitted February 17, 2011
                            San Francisco, California

Before: TALLMAN and CALLAHAN, Circuit Judges, and CONLON, District
Judge.**

       The United States brings an interlocutory appeal from the dismissal of

Racketeering Act 2 of Count 47 of the second superceding indictment against


        *
              This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3. It is being filed together with a
published opinion addressing issues raised on appeal in case No. 10-10088. The
relevant facts underlying both appeals are found there.
       **
            The Honorable Suzanne B. Conlon, United States District Judge for
the Northern District of Illinois, sitting by designation.
former Congressman Richard G. Renzi. We have jurisdiction under 18 U.S.C. §

3731, and we reverse, vacate the order of dismissal, and direct that Act 2 be

reinstated.

      A violation of the Racketeer Influenced and Corrupt Organizations Act

(“RICO”), codified in part at 18 U.S.C. § 1962(c), requires proof of four elements:

“(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity.”

Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985) (footnote omitted). The

district court determined that the indictment failed to adequately allege that Renzi

perpetrated his illegal activity “through” his insurance agency, Patriot Insurance.

We disagree.

      The indictment alleges that Renzi used Patriot Insurance to commit multiple

violations of 18 U.S.C. § 1957 (engaging in monetary transactions in property

derived from specified unlawful activity). Because § 1957 violations are predicate

racketeering acts as defined by 18 U.S.C. § 1961(1), this allegation is sufficient to

plead a RICO violation.1 United States v. Woodruff, 50 F.3d 673, 676 (9th Cir.

1995) (Reliance on even “a bare bones information—that is one employing the

statutory language alone—is quite common and entirely permissible . . . .”); see

      1
        The violations of § 1957 were based on the Government’s contention that
Renzi’s extortion and mail fraud violations served as the required “specified
unlawful activity.” This neatly explains the additional sub-predicates found in
Racketeering Act 2.
Las Vegas Merch. Plumbers Ass’n v. United States, 210 F.2d 732, 741 (9th Cir.

1954); cf. United States v. Yarbrough, 852 F.2d 1522, 1544 (9th Cir. 1988).

      REVERSED and REMANDED with instructions.